12/10/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0199



                                 No. DA 19-0199

IN THE MATTER OF:

S.G.-H.M., JR.,

      A Former Youth under the Age of 18.

                                     ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 16, 2021, within which to prepare, serve, and file its

response brief.




BE                                                                      Electronically signed by:
                                                                         James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                          December 10 2020